Case 2:17-cr-00360-JJT Document 189 Filed 07/29/19 Page 1 of 2

 

AbdulKhabir Wahid af FILED | Loparn |
3407 W. Port Au Prince Lane f—RECEIVED copy =
Phoenix, Arizona [85053] F
(480) 205-1354 JUL 29 2019 5

a

 

BLEAK US DISTRICT Gouny ?
DISTRICT OF/ARIZONA*
BY oDEPuTy ;

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

 

 

UNITED STATES
PLAINTIFF
MAGISTRATE : Eileen S. Willet¢
Case No. CR-17-00360-001-PHX-JJT
Vs.

AbdulKhabir Wahid

Defendant

RESPONSE TO PETITION FOR PRETRIAL VIOLATION

AND AFFIDAVIT FOR DEMAND TO DISMISS VIOLATION DUE
TO

BREACH OF TRUST AND BREACH OF FIDUCIARY DUTY

WITH CONSTRUCTIVE FRAUD AND ILLEGAL

ENFORCEMENT OF 18 U.S.C. § 3148

 

COMES NOW, AbdulKhabir Wahid In Rerum Natura and making a Special Appearance.

Your Honor | am a living Being. The flesh lives and the blood flows. | humbly ask for
remedy.

lam in receipt of this courts Summons for a Pretrial Violation.

C meds - Copy)

 
Case 2:17-cr-00360-JJT Document 189 Filed 07/29/19 Page 2 of 2

In my defense | will say on my part this simply a misunderstanding and a mistaken idea
and simply a misunderstanding of what pre-trial entails. | will explain what | meant
momentarily. | was under the impression that after the trial | was no longer required to
be obligated to check in or make calls to the Pretrial officer because it was post trial and
there was nothing in the Pretrial agreement that stated | had to continue to keep
correspondence with the Pretrial service officer “post trial”. So | assumed that since it
was after the trial | was finished with Pretrial services.

And Mrs. Tieche the Pretrial service officer , even though she claims otherwise that she
made numerous phone calls to me after the trial , | do not recall ever receiving a missed
call from her or a message. In fact, she never told me to keep in touch with or to continue
to call her after the trial. The only time I recall speaking to her after the trial was when she
wanted me to come in to some sort of pre prison probation sentencing lecture after that
lecture | never heard from Mrs. Tieche again.

| will reiterate 1 do not recall ever receiving a call from Mrs. Tieche again,

and to make sure she was calling the right number she should have shown me a call log
or screenshots from her cell phone showing me the dates and times as to when she tried
to call me however that was not the case.

Until recently | hadn’t heard from Mrs. Tieche for over several months apparently she was
trying to get a hold of but | was not home and | had forgotten and left my cell phone at
home and | was out of town in Avondale upon my return home my daughter had given me
a business card that Mrs. Tieche had left with my daughter and also on my cell phone
there were two missed calls with messages attached to those missed calls.

In essence it was on my part and innocent and honestly unintentional mistaken idea |
was never longer required to communicate with Mrs. Tieche.

However I feel that | have put up with the harassment of the government to long and | am
very tired and simply want to live in peace and be left alone therefore | tell this Court to

see Affidavit

Thank You Sincerely.

Autographed By Ala f habs HAL
